Title: To George Washington from General William Howe, 10 May 1778
From: Howe, William
To: Washington, George


                    
                        Sir
                        Philada 10th May 1778.
                    
                    Notwithstanding the ineffectual overtures that have been hitherto made for the Release of prisoners, and for establishing a permanent Cartel which might regulate the Exchange of such as may be captured  in future, I am induced from an apprehension of the sufferings of the unfortunate men in my possession during the approaching hot season, from the wants of those in yours, and from the disappointments I have experienced in sending supplies to them, to trouble you with one more proposal which is that all prisoners in the actual possession of either party, all prisoners on parole, and all such as are indisputably exchangeable, be immediately sent in to the most contiguous posts of either Army, and that there shall be returned Officer for Officer of equal rank, and Soldier for Soldier, as far as numbers will permit. That the Benefit of this exchange may be extended as far as possible I would further submit that an equivalent be given in Men for commissioned Officers, in such proportions as were proposed in my late instructions to Colonels O’Hara and Stephens and Lt Colo. Fitzpatrick, a Copy of which was given to your Commissioners.
                    You will be pleased Sir to consider this a final proposal on my part, and as your answer will determine my expectations relative to the exchange of prisoners, I beg to be favd with it as early as you possibly can. Mr Joshua Loring Commissary General of prisoners will be in readiness to meet Mr Boudinot or any person you may appoint at the shortest warning to make the necessary arrangements. With due Respect I am Sir Your most obt Servt
                    
                        W. Howe.
                    
                